Citation Nr: 0114221	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  The propriety of the initial 20 percent evaluation 
assigned for degenerative joint disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1960 to December 
1964, and from November 1965 to August 1967.

The issue of an increased rating for PTSD initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 1995 rating action in which the RO denied a 
compensable rating for PTSD.  Following appellate review in 
December 1998, the Board remanded the case to the RO for 
further development.  In March 1999, the RO assigned a 30 
percent evaluation for PTSD, effective from July 10, 1995.  
In a statement dated in March 1999, the veteran indicated 
that he wanted to continue his appeal for an increased rating 
for his service-connected PTSD.  Following appellate review 
in September 1999, the Board remanded the case a second time 
for further development of the evidence.  In January 2000, 
the RO increased the rating for PTSD from 30 percent to 50 
percent disabling, effective from July 10, 1995.  In a 
statement dated in March 2000, the veteran indicated that he 
wanted to continue his appeal for an increased rating for 
PTSD.    

In conjunction with the veteran's claim for an increased 
rating for PTSD, the veteran provided testimony at a hearing 
before an RO hearing officer in October 1996.  A transcript 
of the hearing is of record.

The issue of an increased rating for the lumbosacral spine 
disorder arose from an October 1999 rating action in which 
the RO granted service connection for degenerative joint 
disease of the lumbosacral spine, secondary to service-
connected left femur disability and assigned a 20 percent 
evaluation.  The veteran appealed for a higher rating.

The Board notes that the RO adjudicated the claim for 
degenerative joint disease of the lumbosacral spine as one 
for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) in the recently-issued case 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as one involving the propriety of 
the initial evaluation assigned.  

The issue of the propriety of the initial 20 percent 
evaluation assigned for degenerative joint disease of the 
lumbosacral spine will be addressed in the remand section 
below.


FINDINGS OF FACT

1.  Prior to December 10, 1999, the veteran's service-
connected PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity, and by 
considerable impairment of the ability to maintain effective 
or favorable relationships with people as well as having 
psychoneurotic symptoms that result in considerable 
industrial impairment.

2.  As of December 10, 1999, the veteran's service-connected 
PTSD is shown to be manifested by occupational and social 
impairment in most areas and productive of severe social and 
occupational impairment; symptoms include outbursts of anger, 
hypervigilence, exaggerated startle response, a marked 
diminishment of interests, and social isolation.


CONCLUSIONS OF LAW

1.  Prior to December 10, 1999, the criteria for an 
evaluation for PTSD in excess of 50 percent are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.130, Diagnostic Code 9411 (2000); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  As of December 10, 1999, the criteria for a 70 percent 
rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2000); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated and should receive a 
higher evaluation.

In a June 1992 rating action, the RO granted service 
connection for PTSD and assigned a noncompensable rating.

The veteran filed his claim for an increased evaluation for 
PTSD in July 1995.

The veteran was afforded a VA PTSD examination in July 1996.  
The veteran described spending his days alone and sleeping 
poorly.  He stated that he did not like being around other 
people, however, this was historically true for him even back 
to pre-Vietnam days.  The examiner noted that getting a 
Vietnam specific history was fairly difficult in that the 
veteran was easily lead and not really able to provide any of 
the symptoms on a spontaneous basis other than that he just 
could not get along with people.  It was felt that any 
history provided to him specifically would be unreliable.  

Upon mental status examination, the veteran was noted to be 
irritable and confrontive.  His mood and affect were of 
anger.  He denied being suicidal saying that "he loved 
himself."  He made no specific threats toward others.  There 
was no evidence of psychosis.  His cognitive functioning was 
difficult to establish and to tell given his defensiveness 
and confrontativeness about any questioning, however, he 
seemed to be able to provide an adequate history and there 
were no gross cognitive deficits except perhaps in his 
judgment, in not cooperating with treatment frequently and 
being tired of others and causing himself to lose jobs and 
relationships.  The assessment included alcohol abuse and 
personality disorder, not otherwise specified.  Some 
antisocial tracts were suspected.  The examiner commented 
that the veteran's symptoms of anger, irritability, and 
inability to get along with other people predated his Vietnam 
service and certainly could be contributed to long standing 
alcohol abuse.  However, the examiner could not completely 
say that the veteran did not experience some specific Vietnam 
symptoms as well.  He felt that it would be impossible to 
diagnose that until the veteran was free of alcohol and 
involved in treatment for his alcohol abuse.  
 
At an October 1996 hearing before an RO hearing officer, the 
veteran testified that he did not have any close friends and 
that he did not like to go out.  He stated that he had 
recurrent nightmares and that he had difficulty sleeping at 
night.

Following appellate review in December 1998, the Board 
remanded the issue of entitlement to an increased 
(compensable) rating for PTSD to the RO for further 
development of the record.  It was noted that the rating 
criteria for mental disorders had been changed on November 7, 
1996 and that although the RO used language from the new 
criteria in April and February 1997 supplemental statements 
of the case, pertinent law, regulations, and rating schedule 
provisions were not provided.  Thus, the RO was instructed to 
prepare a supplemental statement of the case to fully inform 
the veteran regarding the new rating criteria used to 
evaluate his PTSD. 

The veteran was afforded a VA psychiatric examination in 
February 1999.  The examiner noted that the claims folder was 
not available for review prior to the examination.  The 
veteran stated that he thought of Vietnam a lot.  He reported 
frequent nightmares and a tendency to isolate himself from 
other people.  He reported a startle response, chronic 
feelings of depression, loss of interest in pleasurable 
activities and inability to concentrate.  On examination, the 
veteran's thought processes and thought content appeared to 
be within normal limits.  He denied current delusions and 
hallucinations.  He admitted to suicidal thoughts and 
ideations, but did not have a current plan or intent. He 
denied homicidal thoughts and ideations, plan, or intent.  He 
appeared able to maintain minimal personal hygiene and other 
basic activities of daily living.  He was fully oriented.  
Long-term memory was intact.  Short-term memory, 
concentration, and judgment were moderately impaired.  Speech 
was slow and mood was moderately depressed.  Sleep impairment 
appeared chronic in nature.  Current symptoms, along with the 
veteran's combat experiences in Vietnam, remained consistent 
with the diagnosis of PTSD.  The symptoms of PTSD appeared to 
be frequent and moderate in nature with no real periods of 
remission during the past 12 months.  The diagnoses included 
PTSD, chronic, moderate.  A global assessment functioning 
(GAF) score of 51 was assigned with indicated moderate social 
and occupational impairment due to the veteran's service-
connected PTSD.  The examiner commented that the veteran had 
moderate difficulty establishing and maintaining effective 
social and occupational relationships due to his service-
connected PTSD.   

In a March 1999 supplemental statement of the case, the RO 
provided the new rating criteria for mental disorders and 
increased the rating for PTSD from noncompensable to 30 
percent disabling, effective from July 10, 1995.

Following appellate review in September 1999, the Board 
remanded the issue of an increased rating for PTSD to the RO 
for further development of the evidence.  The Board noted 
that the claims folder was not available prior to the 
February 1999 VA PTSD examination.  Furthermore, it was noted 
that in a July 1996 VA PTSD examination report, the examiner 
stated that the veteran's symptoms of anger, irritability, 
and inability to get along with people predated his Vietnam 
service and certainly could be contributed to long standing 
alcohol abuse.  The RO was instructed to provide the veteran 
with a VA PTSD examination in order to determine the nature 
and extent of the veteran's psychiatric disorder including 
his service connected PTSD.

The veteran was afforded a VA PTSD examination on December 
10, 1999.  He stated that in the last 12 months, his life had 
become unbearable.  On examination, the veteran repeatedly 
described an explosion that he experienced and it was 
difficult for the examiner to elicit responses to his 
questions without frequently interrupting his discourse.  
Thought processes revealed his preoccupation that people will 
get mad at him and so he communicated poorly.  He stated that 
he could not go shopping and described a recent experience in 
which he felt intense rage because a fellow shopper was too 
close to him when he looked around.  He repeatedly had 
suicidal thoughts and expressed his relief that he did not 
have a gun at present.  His personal hygiene was poor.  He 
thought that Friday was Saturday and initially mentioned the 
seasons rather than the month when asked specific questions.  
Initially, he stated that the year was 2000 but then 
corrected himself to 1999.  He stated that he boils water 
even to place in the commode and that he stays up at night 
worrying about death.  He was depressed most of the time and 
cried, sometimes daily, sometimes up to two or three times a 
week.  Although he had no plans to hurt people, he had the 
frequent urge to do such.  He had difficulty with sleep 
initiation and terminal sleep.  In order to manage some of 
his disturbing thoughts and feelings, he drank beer on a 
regular basis.  The following indications for increased 
intensity of the veteran's PTSD were provided:  sleep 
difficulties, outbursts of anger, hypervigilance, exaggerated 
startle response, marked diminishing of interests, current 
and intrusive distressful recollections of war trauma and 
feelings of estrangement and detachment from others.  The 
examiner noted that the veteran was worried about the future 
and although he had not attempted to take his life, he stated 
that the thoughts were almost constantly with him.  The 
diagnoses included PTSD, prolonged, severe.  A GAF score of 
35 was assigned with a past year GAF score of probably 45.  

In a January 2000 supplemental statement of the case, the RO 
increased the rating for PTSD from 30 percent to 50 percent 
disabling, effective from July 10, 1995.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under the criteria for evaluating PTSD that was in effect 
when the veteran filed his claim, assignment of a 30 percent 
rating was warranted upon a showing of a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people. The psychoneurotic 
symptoms must have been shown to have resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

Assignment of a 50 percent evaluation was predicated upon a 
showing of a considerably impaired ability to establish or 
maintain effective or favorable relationships with people. 
Further, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
considered to have been so reduced as to result in 
considerable industrial impairment. Assignment of a 70 
percent evaluation was contemplated in cases in which the 
ability to establish or maintain effective or favorable 
relationships with people was severely impaired. The 
psychoneurotic symptoms were to have been of such severity 
and persistence that there was severe impairment in the 
ability to obtain or retain gainful employment.

To warrant a 100 percent evaluation under the former 
criteria, the attitudes of all contacts except the most 
intimate must have been so adversely affected as to result in 
virtual isolation in the community; or there must have been 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  These 
criteria represented 3 independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996). 

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132. See 61 Fed. Reg. 52695- 
52702 (1996). The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. The veteran is 
entitled to consideration of the claim under both the former 
and revised criteria, with the more favorable result applied, 
if any.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this 
regard, the General Counsel of VA has recently held that if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  VA may apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000). 

Under the revised criteria for rating PTSD, a 30 percent 
evaluation is contemplated upon a showing of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

Assignment of a 50 percent evaluation is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Assignment of a 70 percent evaluation requires a showing of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish or maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

After considering all the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 70 
percent rating have been met under the old and new rating for 
mental disorders as of December 10, 1999.  The veteran's 
service-connected PTSD is manifested by occupational and 
social impairment in most areas and is shown to be productive 
of severe social and occupational impairment as of December 
10, 1999.  On VA psychiatric examination of December 1999, 
the examiner diagnosed the veteran's PTSD as prolonged and 
severe.  The severity of the PTSD was characterized by sleep 
difficulties, outbursts of anger, hypervigilance, exaggerated 
startle response, a marked diminishment of interests, current 
and intrusive distressful recollections of war trauma, and 
feelings of estrangement and detachment from others.  These 
findings are consistent with the examiner's assignment of a 
current GAF score of 35, which, pursuant to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, (DSM-IV) 
contemplates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work, or school, family relations, judgment, thinking, or 
mood.  Accordingly, the Board finds that the veteran's PTSD 
meets the requirements for a 70 percent evaluation as of 
December 10, 1999.  However,  persistent delusions, gross 
inappropriate behavior or other symptoms such as to warrant a 
100 percent evaluation under the new criteria are not 
demonstrated. Similarly, as for the old rating criteria for a 
100 percent evaluation, neither virtual isolation, totally 
incapacitating psychoneurotic episodes, nor a demonstrable 
inability to work due to service-connected PTSD, are shown.  
For the period from the date of the claim in July 1995 to 
December 1999, the Board finds that an evaluation in excess 
of 50 percent is not warranted.  A VA examination in 1996 
raised questions as to whether his symptoms were even 
attributable to PTSD.  The examiner found it difficult to 
determine the veteran's condition due to alcohol abuse.  A VA 
examination in February 1999, indicated that the veteran had 
moderate social and occupational impairment.  There is no 
other evidence during this period which would indicate that 
the veteran's condition was more than moderate in severity.  
Therefore, during the period from 1995 to 1999,  the Board 
finds that the veteran has not demonstrated more than 
moderate symptoms and therefore, he is not entitled to an 
evaluation in excess of 50 percent under either the old or 
the new criteria set forth above.


ORDER

A 70 percent rating for PTSD is granted, effective from 
December 10, 1999, subject to the laws and regulations 
governing the payment of monetary benefits.  However, an 
evaluation in excess of 50 percent for the period from July 
1995 to December 10, 1999 for PTSD is denied .


REMAND

The veteran contends, in effect, that his back disability has 
increased in severity, and that he should receive a higher 
evaluation.  

In reviewing the record, the Board determines that additional 
development of the evidence is necessary prior to appellate 
adjudication.  

In October 1999, the veteran was granted service connection 
for degenerative joint disease of the lumbosacral spine, 
secondary to service-connected left femur disability.  The RO 
assigned a 20 percent evaluation under Diagnostic Code 5292 
which contemplates a moderate limitation of motion of the 
lumbar spine.  The 20 percent evaluation was based, in part, 
on findings from a June 1999 orthopedic  examination of the 
lumbar spine.  

On the June 1999 VA orthopedic examination, the veteran 
complained of back pain as result of a fractured left hip and 
leg.  He stated that he had pain, weakness, stiffness, 
fatigability, and lack of endurance.  He stated that he had 
periods of flare-up, especially with bad weather.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine due to asymmetry of extremities and loss of function 
due to pain.  This was confirmed by x-ray.  

Following the June 1999 VA orthopedic examination, October 
1999 VA progress notes reveals that the veteran called the 
hospital with a complaint of severe low back pain.  On a pain 
scale of 1-10, the veteran indicated that the pain was a 10.  
He was unable to come to the hospital because of the 
excitement from the pain and he had no form of 
transportation.  He was instructed to call a physician first 
to determine if he would need an ambulance.  The veteran was 
given some homecare advice.  

Furthermore, a February 2000 outpatient treatment record from 
the Alabama Orthopedic and Spine Center reveal complaints of 
lumbar spine pain.  Examination of the lumbar spine revealed 
generalized tenderness across the lumbar region and 
limitation of motion, with 10 degrees flexion, extension and 
lateral bending.  

Subsequent to the June 1999 VA orthopedic examination, the 
October 1999 and February 2000 VA progress and outpatient 
reports indicate that the veteran's lumbar back disorder has 
increased in severity and thus, the Board finds that further 
VA orthopedic examination is necessary to determine the 
current severity of the veteran's service-connected low back 
disorder.

Also, since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating decision granting 
service connection for degenerative joint disease of the 
lumbosacral spine, the veteran's claim must be considered 
pursuant to the provisions of Fenderson. 

Under the circumstances, this matter is hereby REMANDED for 
the following development:

1.  The RO should take all necessary 
steps to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment, particularly 
since February 2000, the date of the most 
treatment record on file.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be documented in the veteran's claims 
file.  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the degree of severity of his 
service-connected degenerative joint 
disease of the lumbosacral spine.  Notice 
of the examination, to include the 
consequences of failing to report, should 
be provided to the veteran at his last 
address of record.  The claims folder 
must be made available to the examiner in 
connection with the examination. All 
appropriate tests and studies (to include 
X-rays and range of motion testing, with 
standard ranges of motion provided for 
comparison purposes) should be 
accomplished.  All clinical findings 
should be reported in detail, to include 
whether any demonstrable deformity is 
observed.  The examiner should also 
specifically note whether any pain, 
weakness, excess fatigability, and/or 
incoordination associated with either the 
thoracic or lumbar spine is observed 
during the examination; and the extent to 
which pain, weakness, excess fatigability 
and/or incoordination likely results in 
additional functional impairment with 
repeated use or flare-ups.  To the extent 
possible, the examiner should portray any 
such additional functional impairment due 
to these factors, in terms of the 
additional loss in range of motion. 

All examination findings, along with the 
complete rationale for each opinion 
expressed or conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record) should be 
set forth in a typewritten report.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this REMAND 
order has been complied with in full.  If 
any deficiency is present in the record, 
appropriate corrective action should be 
implemented.

4.  The RO should adjudicate the claim in 
light of all relevant evidence of record, 
and all pertinent legal authority.  The 
RO should consider whether "staged 
ratings" is appropriate and should 
consider whether an increased rating on 
an extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b) (2000), is 
warranted.  All concerns noted in this 
REMAND should be addressed.

5.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case, and be afforded a 
reasonable time to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In Addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

